 370DECISIONSOF NATIONALLABOR RELATIONS BOARDSouth Akron Awning Company and Moore AwningCompany and United Brotherhood of Carpentersand Joiners of America,AFL-CIO. Cases 8-CA-6996 and 8-CA-7333August 8, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn March 28, 1973, Administrative Law JudgeJohn F. Funke issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand a supporting brief, and the General Counsel fileda memorandum in response.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, brief, andmemorandum, and has decided to affirm the rulings,findings,' and conclusions 2 of the AdministrativeLaw Judge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondents, South Akron AwningCompany and Moore Awning Company, Akron,Ohio, their officers, agents, successors, and assigns,shall take the action set forth in said recommendedOrder.1The Respondents have excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandardDry WallProducts,Inc, 91NLRB 544, enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexaminedthe record and find no basis for reversing his findings.2 In the absence of exceptions thereto, we adoptpro formathe Administra-tive Law Judge'sdismissal of the complaint's 8(a)(5) allegationsDECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Administrative Law Judge: This proceed-ing was brought before the National Labor Relations Boardupon:1.A charge filed on May 1, 1972, by United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, hereinthe Carpenters in Case 8-CA-6996, alleging South AkronAwning Company, herein Akron, violated Section 8(a)(1)and (3) of the Act.2.An amended charge filed May 26, 1972, by the Car-penters in Case 8-CA-6996 alleging Akron and MooreAwning Company, herein Moore or collectively as Respon-dents, violated Section 8(a)(1) and (3) of the Act.3.A complaint issued by the General Counsel on June 1,1972, against Respondents alleging violations of Section8(a)(1) and (3) of the Act.4.Answer filed by Respondents in Case 8-CA-6996 de-nying the commission of any unfair labor practices.5.Amendment to the complaint issued by the GeneralCounsel in Case 8-CA-6996 dated October 11, 1972, alleg-ing further violations of Section 8(a)(1) of the Act.6.Amended answer filed by Respondents denying theallegations of said amended complaint.7.A charge filed November 9, 1972, in Case 8-CA-7333by the Carpenters alleging Akron violated Section 8(a)(1)and (5) of the Act.8.An amended charge filed December 27, 1972, in Case8-CA-7333, alleging Respondents violated Section 8(a)(1)and (5) of the Act.9.An order consolidating said cases and a complaint inCase 8-CA-7333 issued by the General Counsel allegingRespondents violated Section 8(a)(5) of the Act.10.A hearing held before me at Akron, Ohio, on January30 and 31, 1973.11.Briefs received from the General Counsel and theRespondents on March 19, 1973.Upon the entire record in this case and from my observa-tion of the witnesses while testifying, I make the following:FINDINGSITHE BUSINESS OF RESPONDENTSAkron is an Ohio corporation with its principal place ofbusiness at Akron, Ohio, where it is engaged in manufac-ture, rental, storage, and erection of awnings. Moore is itswholly owned subsidiary performing canvas work. It has noofficers apart from Akron and the businesses are integrat-ed, constituting a single employer operation.Akron in the course of its business performs services andprovides goods valued in excess of $50,000 annually in theState of Ohio for such companies as General Electric, B. F.Goodrich, Firestone, and Crown Steel, all of which are en-gaged in commerce.Respondents are engaged in commerce within the mean-ing of the Act.IILABORORGANIZATION INVOLVEDThe Carpenters is a labororganization within the mean-ing of the Act.205 NLRB No. 68 SOUTH AKRON AWNING CO.371IiiTHE UNFAIRLABORPRACTICESA. Preliminary MotionsAt the opening of the hearing counsel for Respondentsmoved to continue the hearing indefinitely on the groundthat Ruth Minear, who had been the operating manager ofRespondents since her husband suffered a stroke, was un-available. On June 15, Ruth Minear suffered a serious heartattack and in support of his motion counsel for Respon-dents submitted a physician's affidavit dated January 25,1973, stating that Mrs. Minear had suffered another heartattack, was awaiting admission to John Hopkins Hospital,and could not appear as a witness Counsel for the Respon-dents assured the Administrative Law Judge that she wasnot in a condition which would permit the taking of testimo-ny by disposition nor could counsel give any assurance asto when, if ever, she would be able to appear.Conceding, and the record supports this concession, thatRuth Minear would be Respondents' chief witness the Ad-ministrative Law Judge denied the motion on the groundthat the original charge herein had been filed on May 1,1972, and that the employees could not wait indefinitely forvindication of their rights. The Administrative Law Judgeassured counsel that he would entertain a motion to reopenthe hearing for the purpose of taking Mrs. Minear's testimo-ny, should she become available, at any time prior to theissuance of his decision.'Counsel for Respondents then moved that all allegationsof the complaint relating to violations occurring before theelection herein be striken on the ground that the electionand subsequent obligation to bargaining had made themmoot, citingN.L.R.B. v. Advanced Business Forms,474 F.2d457 (C.A. 2, 1973).2Thismotion was denied by the Administrative LawJudge.B.Violations of Section 8(a)(1)William E. Monk was employed by Akron as an awningstripper from August 1971 until June 1972. He signed anauthorization card for the Carpenters on March 16, 1972, atthe request of John Koerschner, a fellow employee. Later,in April, he had a discussion in the plant with Mike Kornas,plant foreman, in which Kornas asked him who were mem-bers and leaders of the Union. On another occasion in Aprilhe was called to the office by Ruth Minear, then managingthe business, to discuss a broken window and was asked byMinear if he knew who was the organizer for the Union andhe told her he did not know. After the election Ruth Minear1The shop wasin fact a "momand pop" operation After the illness ofMinear, Sr,RuthMinear ranthe businessand after her illness Mike Kornasand DoyMinear,Jr, both of whom had been workingforemen, took overThere had been 10 employees at the time of the election and there were 4at the timeof the hearing The business is seasonal since it is customary toput awningsup in the spring and take them down in the fall When additionalhelp was neededat the peak seasons it was acquired from Manpower, IncIfind the case inapposite InAdvancedthe only unfair labor practicealleged, imposition of a union fine, had been remedied before issuance ofcomplaint of recision of the fine Here there had been no remedy for theunfair labor practices and the election did not serve to cure themremarked to him that she knew who her friends were andthat when he was on the street she would be eating a hamsandwich.Kornas denied the conversation as alleged without expla-nation.Kornas was a poor witness and on this issue ofcredibility I find Monk, who made a credible witness, testi-fied to the truth. Due to the unavailability of Minear I mustfind the witnesses' unfavorable testimony against her credi-ble except where it is contradicted by contrary credibletestimony or is inconsistent with the facts. Obviously thisruling is to the disadvantage of the Respondents but thealternative procedure has been rejected for the reason stat-ed.Janet Oakes was employed as a sewer from January 24until October 1, when shejoined the strike. She testified thaton a day before the election she went to see Ruth Minearabout her job (she thought it might be in jeopardy) andMinear asked her if she knew about the Union and told herthat John Koerschner, Bob Parker, and Hugh Bentley hadgone to the Union, adding that it was always the shirkerswho caused the problems. She was then asked how shewould vote and told Minear that she had to work with themen for 8 hours a day but that she only had to say goodmorning to Minear.There is no reason to discredit this testimony.William Friedrichsen testified that he had been employedby Akron from November 1967 until September 30 (whenthe strike started). In March he signed a union card at therequest of Koerschner. Just before the election he was askedby Kornas if he was going to vote for the Union and he toldKornas he had been involved with a union before and didnot want to get involved again. Kornas laughed. In earlyApril he was at a bar with Doy Minear, Jr., vice presidentof Akron, who asked him what he knew about the Unionand told him Koerschner and Bentley were trying to startone. Friednchsen denied knowing anything about it. On theThursday before the election Ruth Minear asked him aboutthe Union and told him she had heard that the Union hadbought chicken dinners for anyone who attended a unionmeeting. She also told him Koerschner and the Treitingers 3tried to start a union before and were not with the Companyanymore. She then told him the Company had been goodto him and that he should vote against the union and thatifhe did not "we aren't going to be responsible for whathappens to you afterward."Kornas again denied making such interrogation. Mi-near, Jr., admitted interrogating Fnedrichsen at the bar inquestion. There were no witnesses to Fnednchsen's conver-sations with Minear.Fnedrichsen, who did repair work, had his own office orshop where he kept a radio. The day after the election RuthMinear had told him there would be no more radio and toldhim that "If you guys can do that to me, I can do that toyou." Later she came back with a man who identified him-self as an insurance man who told him there would be nomore smoking except in the johns. There had been no previ-ous rule about smoking and ashtrays had been placed at thesewing tables. Friednchsen had one in his room. Later the3The Treitingers were identified as John Trietinger, vice president, Milka,his wife, and Don, his son All had worked at Akron 372DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees were permitted to smoke in designated areasduring two 5-minute breaks in the morning and two in theafternoon.This testimony stands uncontradicted.Joseph Carney was employed by Akronas an awninginstaller from September 1971 until the end of April 1972.He signed a union card at the request of Koerschner. On orabout April 27 Ruth Minear asked him if any of the menhad approached him about the Union and asked him ifKoerschner (known as Cherry Pop) had tried to influencehim. The conversation took place in Minear's office andthere were no witnesses.ConclusionsI find that Respondents violated Section 8(a)(1) of theAct by:1.The interrogation of Monk by Kornas and Minearwhich was neither casual nor noncoercive. I also findMinear's statement that the election showed her who herfriends were and that when Monk was out on the street shewould be eating a ham sandwich a thinly veiled threat thathis job was in jeopardy. Both the interrogations and thethreat violated Section 8(a)(I).2. I find the interrogation of Janet Oakes as to her votingintentions while at the same time disparaging the employeeswho had gone to the Union a violation.3. I find the interrogation of Friedrichsen by Kornas,Minear, Jr., and Ruth Minear and the additional state-mentsby Ruth Minear that the Treitingers were not with theCompany any more and that she would not be responsiblefor what happened to him if he did not vote against theUnion in violation of the Act.4. I find that the cutting off of Friedrichsen's radio privi-legeswas made in reprisal for the Union's victory at theelection and not because it interfered with intercom com-munications. This finding is based on the remark of RuthMinear implying that such was the reason together with thetiming (the day after the election). On the other hand, therecord does not establish that the curtailing of smokingprivileges was not at the demand of an insurance agent. TheGeneral Counsel has not sustained his burden that the rea-son was discriminatory.5.The interrogation of Carney I find a violation since itoccurred in a context of other coercive interrogation andthreats.Minear was vice president at that time and Doy Mi-near, Sr., was also employed. Doy Minear, Sr., had beenpresent, according to Koerschner, when he had discussedhis health problem with Garmen and Koerschner discussedhis breathing problem with him at subsequent periods.When Ruth Minear went to work for Akron in 1971 she hadthe employees make out applicationforms.On the back ofthis form (G.C. Exh. 2) Koerschner had listed under "Physi-cal Defects" the words "1 bad Lung." The next day whenhe took the application to her he told her he had been in thesanatoriumand that there were several jobs he could notdo.' Ruth Minear advised him that her son had told herthat. He had no further problem with her until his dischargeon April 29.On March 15, 1972, Koerschner went to see Elmer Ja-cobs, state organizer for the Carpenters, who gave him au-thorization cards. Koerschner signed a card and took 10cards back to the plant where the employees signed them thenext day. On April 3 and 6 he testified on behalf of theCarpenters at a representation hearing conducted by theLabor Board. He was never interrogated by any representa-tiveof managementconcerning his union activity.On April 29 he heard from a fellow employee that he wasgoing to be assigned the Firestone job. At noon on April 29(a Saturday) he returned to the plant and was told by MikeKornas that he would work the Firestone job on Monday.He told Kornas he could not work it and that Kornas knewitand Kornas told him to see Ruth Minear. Later thatafternoon he saw Minear and told her his lung problemwould not permit him to work Firestone or pull heavy awn-ings.Minear told him that if he could not work Firestoneor pull the heavy tents he was not wanted. He was also toldnot to report on Monday. He reported on Monday never-theless,found his timecard was lifted, and was told by RuthMinear he had been fired.The last time Koerschner had tried to pull heavyawningshad been in 1969. He had spit blood and Garmen had takenhim off the job. In the winter of 1971 or 1972 Kornas haddirected him to pull heavy awnings and he worked at it forseveral months.Kornas testified that he told Koerschner to work theFirestone job on April 29 and that Koerschner told him hewas not going to do it and gave him no explanation. He didtestify that Koerschner had worked the scaffold job beforeand that he was the only one left Kornas couldassign to it.Kornas stated he left the plant after Koerschnerrefused theassignmentand that he did not speak to Ruth Minear aboutC.Violations of Section 8(a)(3)The complaint alleges that John Koerschner, an installerof awnings, was discharged on April 29, 1972, in violationof Section 8(a)(3) of the Act. Koerschner had been em-ployed at Akron as a summer employee in 1960 and 1961.In 1962 and 1963 he had been hospitalized at Edwin ShawSanatorium for tuberculosis returning to Akron in 1964where he was employed continuously until his discharge.Koerschner testified that when he was released from thesanatoriumhe asked Ray Garmen, then the owner of Ak-ron, for a job as salesman but the only available job wasdriving and installing. Koerschner expressed some doubtabout his physical ability but was asked to try it. A Mr.it.On cross-examination Kornas admitted that Koerschnerhad previously refused the Firestone assignment but did not4Koerschner specifically mentioned the Firestone job because the heavysoot affected his lungs The other was pulling heavy awnings A great dealof testimony was taken on the nature of the work at Firestone The jobrequired scaffolding and took 4 to 5 days The General Counsel's witnessestestified that the awnings contained heavy soot, and the Respondents' wit-nesses testified that it was no heavier than on residential construction in thearea I credit the General Counsel's witnesses for the reason that it is commonknowledge that soot and grime are more extensive the closer buildings areto industrial areas5This testimony is not too clear but it was not developed to cure anyinconsistency SOUTH AKRON AWNING CO.remember when the refusal took place. On this occasionKoerschner had been sent to Firestone and had called in tosay he was going to report sick the next day. He did call insick and Kornas reported this to Garmen who assigned thejob tosomeother employee.6373All production, maintenance and installer employeesof South Akron Awning Company at 763 KenmoreBlvd. and Moore Awning Company at 798 North MainStreet,Akron, Ohio, but excluding all office clericalemployees and professional employees, guards, and su-pervisors as defined in the Act.ConclusionsI find that Koerschner was discharged in violation ofSection 8(a)(3) of the Act. I must credit his testimony thathe worked for Akron for about 5 years after his dischargefrom the sanatorium and that his lung condition, of whichhe made no secret, was known to all the changing manageri-al personnel. It must have been equally well known that hecould not work the Firestone job or pull the heavy awnings.In a shop of only 10 employees such conditional employ-ment must have been established and accepted. RuthMinear's statement on his application form (G.C. Exh. 2)setsforth the reason for discharge as:Discharged for refusing to work the Firestone Job. Haspreviously refused to sew on tents "not pulling themthru a machine for nobody." First man at time clockto check out-never had to wash up-did nothing toget dirty. 5/1/72 Showed up for work like he couldn'tbe fired.While this was not introduced by the General Counsel toestablish Ruth Minear's reason for discharge it was neverattacked by Respondents on the ground of authenticity.It is equally clear that Koerschner was not only the insti-gator of union activity but, on the basis of credited testimo-ny, that this fact was known to management (Koerschnerhad solicited Kornas for membership) and particularly toMrs.Minear.Akron's opposition to the Carpenters wasequally well established.We are faced with a situation in which an employer hasover a period of years made allowance for an employee'sphysical inability to perform two specific tasks. Until heengaged in union activity the question of his disability wasnever raised as affecting his employment status. Shortlyafter he engaged in such activity he was ordered to performthe Firestone job with the knowledge on the part of Kornasthat he had been exempted from this assignment. Upon hisrefusal he was summarily discharged. These facts I findsufficient to support an inference of discriminatory motive.Accordingly, I find Respondents in violation of Section8(a)(3) and (1) of the Act.D. Violationsof Section8(a)(5)On May30, 1972,the Regional Director for Region 8certified the Carpenters as the exclusive collective-bargain-ing agent for the employees of Respondents,following anelection heldMay 22.The appropriate unit was describedas follows:6 Called on rebuttal Koerschner testified that in the fall of 1971 he hadbeen asked by Kornas to work Firestone and had refused and explained thatitwas due to his lung condition Kornas then got Doy Minear to goI find the unit appropriate for the purpose of collectivebargaining.The complaint alleges six specific violationsof Section8(a)(5) together with a general allegation of failure to bar-gain in good faith.Paragraph 9(a) alleges that Respondents, during August1972, met with the Carpenters in afternoonsessions afterrequesting that the meetings be held at night. During theafternoons of August 11 and 16 the plant was closed. Themeetingswere thereafter held at night until December whendaytime meetings were resumed. At this time the plant wason strike but it was not shut down.I find no merit in this allegation for the followingreasons.Leo Petri, business representative of the Carpenters Dis-trict Council, testified that some time after certification bar-gainingnegotiations were requested and Herman Rabe,attorney for Akron, advised him that Mrs. Minear had suf-fered a heart attack and that this presented a problem ofsupervision. After further communication it was agreed thatnegotiations would be held in the afternoon and the plantshut down. The only Akron managerial representatives whocould attend were Doy Minear, Jr., and Mike Kornas, fore-man. Their absence left the plant without any supervisionand it was this that necessitated the closedown. Rabe, Doy,Jr., and Kornas represented Akron. After the second meet-ing the Carpenters felt their members were being locked outand agreed to night meetings. On November 30 daylightmeetingswere resumed but the plant was not closed down.While this testimony is not disputedneither isthe factthatsome timein October Mrs. Minear was able to returnto the plant on a part-time or limited capacity so that super-vision was available. It is true that Mike Kornas did notattend either of the Decembermeetingswhich casts somedoubt on the necessity for his attendanceat all meetings.This doubt does not, however,serve to sustainthe charge.Both the meetings by day and the meetings by night wereheld after negotiation and by agreement of the parties and,in anyevent,no demand was made formeetingsat unrea-sonable times. I find that Respondents made reasonableefforts to accommodate the Carpenters in an awkward situ-ation. I therefore find that paragraph 9(A) of the complaintmust be dismissed.Paragraph 9(B) of the complaintallegesRespondents re-fused to offer any increase in wages or to fix a quitting timefor employees.It isnot disputed that Respondents refused to grant awage increaseon the ground that they were already payinghigher wages than their competitors. This allegation was notsupported by evidence of competitive wages in the industrybut neither was it denied by the Carpenters. The recordindicates that Respondents paid their installersa starting7Petri frankly admitted that he thoughtthe reasonAkron finally agreedto day meetings was that its representatives were tiredof meetings at night. 374DECISIONSOF NATIONALLABOR RELATIONS BOARDwage of $2.40 per hour and the sewers $1.80 with a 10-centincrease each April. The Carpenters demands as set forth inRespondents' Exhibit B were $5 per hour for journeymeninstallers and $4 for journeymen sewers with apprenticeinstallers starting at $3.75 per hour and apprentice sewersat $3 per hour.' This disparity (over 100 percent in increas-es) would immediately suggest that chances of agreementwere remote. Petri stated that at one of the later meetingsthe Carpenters offered to reduce their demands by 25 centsper hour. Respondents never offered economic concessionsexcept two paid holidays and a slightly improved vacationplan.Asa per seviolation the allegation must be dismissed.9Section 8(d) of the Act expressly relieves any party of theobligation to agree to a proposal or make a concession. Therefusalwill,however, be considered in dealing with thetotality of Respondents' conduct at the bargaining table.Neither is it disputed that Respondents refused to agreeto a fixed quitting time. Their reason was simple and plausi-ble. They were engaged in a special service operation andcould not permit their employees who traveled to their as-signmentsto quit in the middle of an operation.1° A fixedquitting time would destroy the flexibility which was, as theCarpenters must have known,essentialto this type of opera-tion.It will be recommended that paragraph 9(B) be dismissed.Paragraph 9(C) alleges Ruth Minear told Mike Kornas,in the presence of employees, that she would not give theUnion a damn thing.This allegation is based on the testimony of James Led-ford who was employed by Respondents during Septemberand October 1972. Ledford testified that he was in the Ak-ron office on October 12 (during the strike) and heard hertell someone on the telephone that she "wasn't going to givethe Union a damn thing."On cross-examination Ledford admitted that he did notknow to whom Minear was talking but that he did overhearconversations concerning unemployment and that she toldthe other party she wanted to get two girls who had workedatMoore back to work at Akron. Ledford then testified thatshe made the same remark to Kornas right after she got offthe telephone but later changed his testimony to state thatthe remark to Kornas was made the next day, October 13,and later that she made the remark a couple of times. Bothor all of these conversations took place, according to Led-ford, in the office in the presence of the employees who weregoing to work. Ledford amplified his testimony to state thatMike Kornas, in the presence of all the employees, askedMrs. Minear what she was going to give the employees andshe told him "not a damn thing." He could not recall any-thing that was said which would precipitate such a questionand answer.Ithink this allegation must be dismissed on severalgrounds. There is no evidence to show that the remark was8The record does not establish that Respondents had any such classifica-tion as apprentices9The General Counsel in his brief does not contend that the refusal,standing alone, constituted a violation of Sec 8(a)(5)10As Rabe pointed out in his testimony a prime difficulty in negotiationswas the attempt to impose a contract suited to conditions in the constructionindustry toa smallservice operationmade in any context of a discussion of bargaining demands.Clearly the remark made on the telephone was not made toany union representative but in a discussion of some aspectof the unemployment situation. This is the only part ofLedford's testimony to which I give credit. His testimonyconcerning Minear's remark to Kornas was too confused tosupport a finding. Apart from Kornas' denial of havingheard Minear make such a remark at any time there appearsto have been no reason for such a question to have beenasked and answered. Kornas and Minear were unlikely tobe discussing Respondents' bargaining position in the pres-ence of the employees. If, as Ledford testified, Minear madesuch a remark on the telephone in the presence of Kornason October 12, Kornas had little reason to ask that question,and only that question, on the succeeding day. I do creditKornas that he had no discussions with Minear concerningnegotiations for, from his demeanor while testifying and histestimony itself, he appears to have taken very little interestin the negotiations.Itwillbe recommended that paragraph 9(C) be dis-missed.The remaining allegations, including the refusal to granta wage increase, must be considered in the context of thetotality of Respondents' conduct.One of the major items of disagreement was the Carpen-ters demand for both a union-security clause (referred to byRabe as a union shop) and a checkoff. This issue was con-fused from the beginning by the use of the terms "mandato-ry" and "voluntary" by Rabe in describing the checkoff.Since all checkoffs are required by statute to be voluntarythe distinction is meaningless. If Rabe meant that all duespayments should be made voluntarily directly to the Car-penters then there was no checkoff. In other parts of histestimony Rabe indicated that the Respondents would onlyagree to a voluntary union shop, which would eliminate anyunion-security clause.The record certainly casts somedoubt as to whether the parties at all times fully understoodeach other when discussing this issue.The complaint alleges that Respondents, on December 7,repudiated an agreement made on November 30 to accepta union-security clause 11 in exchange for a managementrights clause.i2 There is background to this. Petri testifiedthat on September 7 Gearinger, substituting for Rabe, of-fered such an agreement and the Carpenters accepted.i3There was to be no checkoff. Gearinger testified that theCarpenters rejected this, which would be consistent with theCarpenters position.14The issue arose again on November 30 when, accordingto Petri, Rabe admitted that the Respondents had agreed tothe union-security clause. Rabe's testimony with respect toNovember 30 is that he told the Carpenters that he thoughtGearinger had agreed to the clause. In any event the Car-penters, on November 30, had reason to believe that thereiSee G C Exh 5 for this clause (art I, sec 2)12G C Exh 6 (art VIII)13Petri also testified that at the preceding meeting of August 28 Gearingeroffered no proposal on either a union security or checkoff clausei4 Petri's notes on G C Exh 6 which was prepared after the September 7meeting do not indicate agreement on the management rights clause whichwas marked "Co proposal " G C Exh 5, also prepared by Petri after Sep-tember 7, indicates agreement on union security and no agreement on check-off SOUTH AKRON AWNING CO.375had been an agreement on an exchange of the union-securi-ty clause for the management rights clause.Rabe, however, then testified that after the close of theNovember 30 meeting Doy, Jr., told him that Gearingerhad not agreed to a union shop. At the meeting of Decem-ber 7 Rabe told the Carpenters that there had been a misun-derstanding on the union shop issue; that what Gearingerhad offered as a complete package proposal would containall the items agreed upon and that this would comprise thecontract. Some time later Rabe told Ray Sheppard the Car-pentersattorney,who attended the meetings, thatGearinger's notes showed no agreement on the union shop.Sheppard, according to Rabe, said that if Gearinger toldhim that he (Gearinger) was probably right.That is where the issue rests.A third issue on which agreement was never reached wasRespondents' so-called outside purchases plan. Petri testi-fied that it was first proposed at the August 22 meeting. Thisplan as set forth in General Counsel's 7 reads:The Company retains the right to contract for or pur-chase any material, parts, services, supplies or labor itdeems necessary in connection with the operation of itsbusiness.Lines were drawn through this clause and in handwritingwere added the words "shall not be construed as reason forthe layoff of regular employees." This handwriting notationwas not, however, made a part of the exhibit. Rabe testifiedthat one of the purposes of this clause was to protect Re-spondents' right to continue use on Manpower, Inc., fortemporary emergency help. Such situations would arisewhen Respondents were called upon to erect tents at fairgrounds or during other rush periods. The Carpenters of-fered to provide men from the union hall on request but thepracticality of this solution did not appeal to Respondents,at least it was not accepted. On December 14, when Petriread through the list of proposals, Rabe objected to theomission of this clause from the list and, as Petri said, "reac-tivated" it. Petri stated that he asked Rabe at the August 14meeting if this clause was a part of the proposed agreementand Rabe stated it was not and that this was the reason forlining it out. It was, according to Petri, never again raisedas an issueuntil December 14. The Carpenters thought theissue had been withdrawn.The last of the fourissueswas the no-strike clause. Rabetestified that it was first given the Carpenters at the August14 meeting. The General Counsel contends that it was firstgiven to the Carpenters on December 14. In support of thiscontention he points out that it was not included in Respon-dents' Exhibit B. There is, however, further confusion as toRespondents' Exhibit B. This exhibit was identified by Petrion cross-examination as a proposal prepared by State Or-ganizer Jacobs and given to Respondents prior to the firstmeeting on August 11. Since this document contains theCarpenters original wage demands which more than dou-bled Respondents' wage rates and since it contains all theother Carpenters proposals it obviously is not an agreementof the parties. Yet on cross-examination Rabe testified thatitwas submitted as a compilation "prepared by Mr. Petri ofthe things agreed upon and not agreed upon, which hesupplied to the meeting of September 13." This exhibit, asitstands in this record, is not such a document. If thisdocument was in fact a recompilation by Petri of agreementreached after negotiations had taken place on Jacob's origi-nal agreement then it was improperly introduced in the firstplace. That, however, could not account for the wage ratesset forth. The record is clear that wages were never agreedupon at any time.The contention of the General Counsel that the outsidepurchases plan was reactivated and the no-strike clause wasintroduced for the first time on December 14 cannot findsupport in Respondents' Exhibit B. As to the contentionthat the clause was unduly onerous, the clause (G.C. Exh.8) reads:NO STRIKE, NO LOCKOUTSince an adequate remedy has been provided underthis Grievance and Arbitration Procedure for resolvingall grievances, it is mutually agreed and understoodduring the life of this Agreement, the Company shallnot lockout any or all of its employees, and the Unionwill not call or sanction any strike, slow-down or workstoppage nor will the Union permit its members to takepart in any strike, slow-down, work stoppage or inter-ference with the Company's production or operations.If an employee is engaged in conduct prohibited inthe preceding paragraph, the Company shall notify theUnion in writing at. Such notice shall designatethe place to which the Union's reply shall be deliveredin writing.Within twenty-four (24) hours after deliveryof such notice, the Union shall reply by signed docu-ment or telegram delivered to the place designated inthe Company's notice. Such reply shall state whether ornot the activity is authorized by the Union. If no replyis received in writing by the Company from the Unionwithin said time, the activity shall be deemed to beauthorized by the Union. If the Union notifies theCompany within the time specified that the action isauthorized by the Union, the Company shall have theright to institute proceedings in Court for damages,including punitive damages and/or injunction or otherlegal relief.Ifthe Union notifies the Company withinthe time specified that the activity is unauthorized,each employee actively involved in such activity shallbe fined three (3) days wages for each day, or fractionthereof, that the activity continues. Each employee pas-sively involved in such activity shall be fined one (1)day's pay for each day or fraction thereof that theactivity continues. Absence of an employee from workwhen a work stoppage is in effect, (without being ex-cused by the Company) when he is supposed to be atwork, shall constitute a violation of this section,unlesshis absence from work was due to cause beyond his orher control which prevented him or her from working.ConclusionsThe witnesses who testified to the bargainingnegotia-tions, Petri, Rabe, and Gearinger, impressedme astruthful 376DECISIONSOF NATIONALLABOR RELATIONS BOARDwitnesses testifying to the best of their recollection as re-freshed by notes.The prime difficulty in reaching agreement lay in theessential incompatibility in applying a craft constructionindustry contract to a small service operation requiring nocraft skills.However fairminded the negotiators may havebeen this chasmcould not be bridged. The disparity be-tween the wages paid and the wages demanded would aloneindicate that agreement could never be concluded on thatissue alone unless the Carpenters abandoned its historicposition based on skilled labor wages or the Respondents'accepted wages far higher than the skills merited or thenature of its business could afford.In such a situation thefailure of Respondents to offer any wage increase is imma-terial for the gap would hardly be closed by, say, a 10-percent offer.This is equally true of the outside purchases plan. Boththe seasonal nature of the business and the requirement oftemporary employment on the tent erection phase of Re-spondents' business had been solved by Respondentsthrough the use of Manpower employees. The continuanceof such a practice must establish that it met Respondents'needs. The Carpenters could hardly have been expected toaccept such an arrangement under a union-security con-tract; at least it never suggested it could. I believe the reasonthere was so little discussion of these two vital issues duringnegotiations is that the parties recognized they were irrecon-cilable.About the best that can be made of the union-securityand checkoff demand versus the management rights clauseis that the Carpenters believed, and with some reason, thatagreementhad been reached by dropping the demand forcheckoff. Respondents believed with equal good faith butwith less support in the record that no such agreement hadbeen reached. I am unwilling, however, to find the Respon-dents repudiated such an agreement in bad faith, a conclu-sionIreach largely on my observation of Rabe andGearingeras witnesses.Iwould hold that the no-strike clause imposed severeburdens upon both the Carpenters and the employees. Thisclause was never the subject of negotiation so I am notconfronted with a situation where Respondents took anadamant stand on an onerous proposal. It was the Respon-dents' first proposal and original proposals in negotiationsare apt to go beyond what a party either expectsor is willingto accept.In concluding that Respondents have not violated Sec-tion 8(a)(5) of the Act it must be stressed again that thisfinding is made with full awareness of the almost insur-mountable difficulties in reconciling skilled craft conditionswith those in an unskilled service operation. I doubt if anyremedial order could resolve this impasse.Upon the foregoing findings and upon the entire recordin this case, I make the following:cause the Carpenters won the election Respondents violatedSection 8(a)(1) of the Act.2.By discharging an employee to discourage union mem-bership Respondents violated Section 8(a)(3) and (1) of theAct.3.Respondents did not refuse to bargain in good faithwith the Carpenters in violation of Section 8(a)(5) of theAct.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondents have engaged in and areengaging in certain unfair labor practices it will be recom-mended that they cease and desist therefrom and take cer-tain affirmative action.Having found that Respondents discharged John Koer-schner in violation of Section 8(a)(3) of the Act it will berecommended that they offer him full and immediate rein-statement to his former job or, if that job no longer exists,to a substantially equivalent job, without prejudice to hisseniority and other rights and privileges, including the rightof exemption from certain designated work as found herein,and that they make him whole for any loss of earnings orother monetary loss he may have suffered by reason of thediscrimination practiced against him. Such loss is to becomputed on a quarterly basis with interest at 6 percent perannum.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record I recommend, pursuant toSection 10(c) of the Act, issuance of the following:ORDER 15Respondents South Akron Awning Company and MooreAwning Company, their officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Coercively interrogating their employees concerningtheir union activity; threatening their employees that theirjobs were in jeopardy if they continued their union activity;and taking away radio privileges in reprisal for union activi-ty.(b)Discharging or otherwise affecting the hire, tenure, orterms and conditions of employment of any employee todiscourage membership in a labor organization.(c) In any like or related manner interfering with, re-straining, or coercing their employees in the exercise ofrights guaranteed by Section 7 of the Act.2.Take the following affirmative action:(a)Offer John Koerschner full and immediatereinstate-ment to his former job or, if that job no longer exists, to aCONCLUSIONS OF LAW1.By coercively interrogating their employees concern-ing their union activity; by threatening employees that theirjobs were in jeopardy if they continued in union activity,and by taking away radio privileges from an employee be-15 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes SOUTH AKRON AWNING CO.substantially equivalent position, without loss of his seniori-ty or other rights and privileges, including the right of ex-emption from certain designated work as found herein, andmake him whole for any loss of earnings or monetary losshe may have suffered by reason of the discrimination prac-ticed against him in the manner set forth in "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all records necessary to analyzethe amount of backpay due under the terms of this recom-mended Order.(c)Post at their Akron, Ohio, offices, copies of the at-tached notice marked "Appendix." 16 Copies of the notice,on forms provided by the Regional Director for Region 8,after being duly signed by Respondents' authorized repre-sentatives, shall be posted by the Respondents immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondents to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dents have taken to comply herewith.IT IS FURTHER ORDERED thatthe complaint, as to all allega-tionsnot specifically found to be in violation of the Act,shall be dismissed.16 In the event the Board'sOrder is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelationsBoard" shall read "Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercivelyinterrogateour employeesregarding their union membershipor activity.377WE WILL NOT threaten our employees that they mightlose their jobs if they continued their union activity orif the Union won the election.WE WILL NOT take away radio privileges from anyemployee because he engaged in union activity or be-cause the Union won the election.WE WILL NOT discharge any employee to discourageunionactivity or membership.WE WILL offer John Koerschner his job back or, if hisjob no longer exists, a similar job, withoutloss of sen-iority or other rights and privileges.WE WILL pay John Koerschner for any wages he mayhave lostsince wefired him because of hisunion activi-ty and we will pay him interest on such money at 6percent per annum.All our employees are free to become orremain membersof any labor organization or to refrain frombecoming orremainingmembers of any labor organization, except to theextent membership in a labor organization may be requiredundera union-security clause in a collective-bargainingcontract lawful under Section 8(a)(3) of the Labor-Manage-mentRelations Act, as amended.DatedBySOUTH AKRON AWNINGCOMPANY MOOREAWNING COMPANY(Employer)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 1695 Federal Office Building, 1240East Ninth Street, Cleveland, Ohio 44199, Telephone 216-522-3715.